TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00062-CV



                                 Jordan Earl Smith, Appellant

                                                 v.

                                  Jeannie Lee Garcia, Appellee



 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 395TH JUDICIAL DISTRICT
      NO. 13-1970-F395, HONORABLE MICHAEL JERGINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Jordan Earl Smith filed a notice of appeal on November 4, 2013. On

April 11, 2014, the clerk of this Court sent a letter notifying Smith that the clerk’s record was

overdue and requesting that Smith make payment arrangements for the clerk’s record and submit

a status report regarding this appeal. The overdue-record notice also informed Smith that failure to

make payment arrangements or respond to the Court’s notice by April 21, 2014, could subject this

appeal to dismissal for want of prosecution.

               To date, Smith has not responded to the notice, the clerk’s record in this cause has

not been filed, and the district clerk has not received any payment. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                           __________________________________________

                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Prosecution

Filed: May 2, 2014




                                              2